COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-15-00338-CV


Town of Shady Shores                    §   From the 442nd District Court

                                        §   of Denton County (14-02914-158)
v.
                                        §   January 18, 2018

Sarah Swanson                           §   Opinion by Justice Pittman


                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. We affirm the trial court’s order

denying summary judgment for Appellant Town of Shady Shores (the Town) on

Appellee Sarah Swanson’s Uniform Declaratory Judgments Act (UDJA) claims

seeking: (1) a declaration that the Town’s termination of her employment was

void under the Texas Open Meetings Act; (2) injunctive relief relating to the

Town’s making agendas and meeting recordings for past and future Town

meetings available to the public; and (3) attorney’s fees for those claims. We

dismiss for lack of jurisdiction: (1) Swanson’s UDJA claims for back pay; (2) her

UDJA claims based on violations of her rights under article I, section 9 of the
Texas Constitution, seeking both reinstatement and declaratory relief; and (3) her

free speech claim.

      It is further ordered that each party shall bear their own costs of this

appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By __/s/ Mark T. Pittman________________
                                        Justice Mark T. Pittman